UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549Form 10-KSB/A Amendment #2 (Mark one)xANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934For the fiscal year ended December 31, 2007oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934For the transition period from to Commission File Number: 000-52482 Georgia International Mining Corporation(Exact name of registrant as specified in its charter) Nevada 20-2308107 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification Number) 2601 E. Turquoise Drive, Phoenix, AZ 85028 Telephone: 602-206-3582 (Address and telephone number of registrant's principal executive offices) Nevada Corporate Headquarters, Inc.101
